Law Offices of Thomas E. Puzzo, PLLC 3823 44th Ave. NE Seattle, Washington 98105 Telephone: (206) 522-2256 / Facsimile: (206) 260-0111 Writer’s e-mail: tpuzzo@msn.com Writer’s cell: (206) 412-6868 May 16, 2013 VIA EDGAR Amanda Ravitz Assistant Director U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Terra Tech Corp. (the “Company”) Amendment No. 1 to Registration Statement on Form S-1 Filed May 9, 2013 File No. 333-188477 Dear Ms. Ravtiz: We respectfully hereby submit the information in this letter, on behalf of our client, Terra Tech Corp., in response to the letter of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) dated May 15, 2013. Amendment No. 1 to the Company’s referenced Form S-1 was filed with the Securities and Exchange Commission (the “Commission”) via EDGAR on May 16, 2013. The Company has filed the consent of its auditor as Exhibit 23.2 to Amendment No. 1 to its Registration Statement on Form S-1. Please contact the undersigned with any questions or comments. Very truly yours, /s/ Thomas E. Puzzo Thomas E. Puzzo
